


116 HR 7500 IH: Limit on the Expansion of the Authorization for Use of Military Force Act
U.S. House of Representatives
2020-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7500
IN THE HOUSE OF REPRESENTATIVES

July 9, 2020
Mr. Brown of Maryland (for himself, Ms. Spanberger, Mr. Cole, Mr. Bacon, Mr. Panetta, Mr. Woodall, Mr. Crow, Mr. Rooney of Florida, and Mr. Yoho) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To limit further expansion of the 2001 Authorization for Use of Military Force, and for other purposes.


1.Short titleThis Act may be cited as the Limit on the Expansion of the Authorization for Use of Military Force Act. 2.Limitation on expansion of the 2001 authorization for use of military forceThe Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) may not be construed to provide authorization for the use of force, including under section 5(b) of the War Powers Resolution (50 U.S.C. 1544(b)), in any country in which United States Armed Forces are not engaged in hostilities pursuant to such Authorization as of the date of the enactment of this Act.
3.Rule of constructionNothing in this Act may be construed— (1)to deem the use of force in any country in which United States Armed Forces are engaged in hostilities as of the date of the enactment of this Act as lawful or unlawful pursuant to the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note); or
(2)as an authorization for use of military force.  